UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-23446 SUGARMADE, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3008888 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2280 Lincoln Avenue, Suite 200, San Jose CA (Address and of principal executive offices) (Zip Code) 888-747-6233 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ At November 12, 2012 there were 10,538,526 shares outstanding of the issuer’s common, the only class of common equity. Transitional Small Business Disclosure Format (Check one): YesoNoþ SUGARMADE, INC. FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS PART I: Financial Information Item 1 –
